DET---AILED ACTION

Status
This Office Action is responsive to claims filed for 15/602838 on 02/01/2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .

Response to Amendments
   The amendment filed on 02/01/2021 has been entered. Claim 28 is new. Claims 3, 4, 7-9, 13, 19, 20, and 25 are cancelled. 

Response to Arguments
The rejection of Claims 1, 2, 5, 6, 10-12, 14-18, 21-23, 26, 27, and 28 are withdrawn.  

Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement among inventions species 2, 3, and 4, as set forth in the Office action mailed on 03/05/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/05/2019 is fully withdrawn. Claims 7, 8, 13, and 19, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, were canceled by applicant in the reply filed on 09/08/2020. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1, 2, 5, 6, 10-12, 14-18, 21-24, 26, 27, and 28 are allowed.

Regarding Independent Claim(s) 1 and 15,
The closest prior art, Jiang (Jiang, Nan, Yufu Qu, and Yueping Li. "Fast sub-pixel accuracy stereo image matching based on disparity plane." 2015 International Conference on Optical instruments and Technology: Optoelectronic Imaging and Processing Technology. Vol. 9622. International Society for Optics and Photonics, 2015.) teaches acquiring detection information, determining an edge line and feature point, sampling reference pixel from the edge line and feature point, predicting a search range, and predicting a search range. Jiang does not teach calculating the difference in disparity of a third reference pixel at the vertex of a first triangle and a disparity of a fourth reference pixel of a second triangle and comparing that to a threshold, using that  difference to apply a correction factor to the disparity of a first reference pixel and a disparity of a second reference pixel and finally predicating a search range based on the corrected disparity  of the first and second reference pixel.   
None of the prior art teach or fairly suggest the limitations of calculating the difference in disparity of a third reference pixel at the vertex of a first triangle and a disparity of a fourth reference pixel of a second triangle and comparing that to a threshold,  using that  difference to apply a correction factor to the disparity of a first reference pixel and a disparity of a second reference pixel and finally predicating a search range based on the corrected disparity  of the first and second reference pixel in combination with the other limitation of Claim(s) 1 and 15. Although 
Claims 2, 5, 6, 10-12, 14, 16-18, 21-23, 26, 27, and 28 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 15.

Regarding Independent Claim(s) 24,
The closest prior art, the closest prior art, Jiang (Jiang, Nan, Yufu Qu, and Yueping Li. "Fast sub-pixel accuracy stereo image matching based on disparity plane." 2015 International Conference on Optical instruments and Technology: Optoelectronic Imaging and Processing Technology. Vol. 9622. International Society for Optics and Photonics, 2015.) teaches acquiring detection information, determining an edge line and feature point, sampling reference pixel from the edge line and feature point, predicting a search range, and predicting a search range. Jiang does not teach determine a polygon with the reference pixel as a vertex, to predict a search range comprising a disparity of a pixel within the polygon based on a disparity of the reference pixel, to detect a corresponding pixel of the pixel from the second image based on the search range, and to calculate the disparity of the pixel based on a location of the pixel and a location of the corresponding pixel.
None of the prior art teach or fairly suggest the limitations of  determine a polygon with the reference pixel as a vertex, to predict a search range comprising a disparity of a pixel within the polygon based on a disparity of the reference pixel, to detect a corresponding pixel of the pixel from the second image based on the search range, and to calculate the disparity of the pixel based on a location of the pixel and a location of the corresponding pixel in combination with the other limitation of Claim(s) 24. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663                                                                                                                                                                                            
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663